In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                    (Filed: July 2, 2015)

* * * * * * * * * * * * * *                *      UNPUBLISHED
EVANGELINA AVILA,                          *
                                           *      No. 14-605V
              Petitioner,                  *
                                           *
v.                                         *      Special Master Dorsey
                                           *
SECRETARY OF HEALTH                        *
AND HUMAN SERVICES,                        *      Ruling on Entitlement; Conceded;
                                           *      Diphtheria-Tetanus-Acellular Pertussis
              Respondent.                  *      Vaccine (DTaP); Shoulder Injury Related to
                                           *      Vaccine Administration; SIRVA.
* * * * * * * * * * * * * * *
Martin James Martinez, Martinez Law Office, Napa, CA, for petitioner.
Julia Wernett McInerny, United States Department of Justice, Washington, DC, for respondent.

                                RULING ON ENTITLEMENT1

        On July 14, 2014, Evangelina Avila (“petitioner”) filed a petition for compensation under
the National Vaccine Injury Compensation Program (“the Program”)2 alleging that she received
an diphtheria-tetanus-acellular pertussis (DTaP) vaccination in her right arm on February 21,
2012, and thereafter developed a shoulder injury related to vaccine administration (SIRVA). See
Petition at 1.

        On July 1, 2015, respondent filed a report pursuant to Vaccine Rule 4(c) in which she
states that petitioner is entitled to compensation in this case. Respondent’s Report at 1, 4-5.

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post this decision on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002 § 205, 44 U.S.C. § 3501 (2006). In
accordance with the Vaccine Rules, each party has 14 days within which to request redaction “of
any information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b). Further, consistent with the rule requirement, a motion for redaction must include a
proposed redacted decision. If, upon review, the undersigned agrees that the identified material
fits within the requirements of that provision, such material will be deleted from public access.
2
 The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, 42
U.S.C. §§ 300aa-10 et seq. (hereinafter “Vaccine Act” or “the Act”). Hereafter, individual
section references will be to 42 U.S.C. § 300aa of the Act.
Specifically, respondent agrees that the alleged injury is consistent with shoulder injury related to
vaccine administration (“SIRVA”). Id. Based on a review of the medical records, respondent
states that petitioner has met the applicable statutory requirements by suffering her condition for
more than six months and that, therefore, petitioner has satisfied all legal prerequisites for
compensation under the Act. Id.

        A special master may determine whether a petitioner is entitled to compensation based
upon the record. A hearing is not required. §300aa-13; Vaccine Rule 8(d). In light of
respondent’s concession and a review of the record, the undersigned finds that petitioner is
entitled to compensation. This matter shall now proceed to the damages phase.

       IT IS SO ORDERED.

                                              s/Nora Beth Dorsey
                                                Nora Beth Dorsey
                                                Special Master




                                                 2